DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Amendment
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-10, 22-31 remain pending in the application, where Claims 1 and 22 have been amended.


Response to Arguments
3- Examiner has considered applicants’ proposed amendments and acknowledges they are persuasive to overcome the 35 USC 102 and 103 rejections of the pending claims, as set forth in the final office action mailed on 11/16/2020. The above rejections are therefore withdrawn.

4- However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of Mullin and Mullin in view of Bock, and further in view of Kerns (US Patent 5339375).

For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 



    PNG
    media_image1.png
    399
    985
    media_image1.png
    Greyscale


Mullin’s Annotated Fig. 1


    PNG
    media_image2.png
    548
    805
    media_image2.png
    Greyscale

Kerns’ Annotated Fig. 2

Claim Rejections - 35 USC § 103

5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6- Claims 1-10, 22-26 and 28-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mullin et al. (EP 0510377, cited by Applicants), hereinafter Mullin in view of Kerns (US Patent 5339375).
As to amended claim 1, Mullin teaches a system (Figs. 1-4, Annotated Fig. 1, and Abstract) comprising: a cuvette (19) including a cuvette body (housing 85) having a substantially planar exterior surface on a portion of the cuvette body (Annotated Fig. 1 and Col. 5 ll. 36-41; flat outer face 95 on top part of the cuvette 19) and having a sensor window (97) defined within the substantially planar exterior surface (Figs. 1, 4), the cuvette further including a probe retention structure (Annotated Fig. 1; 117/119 presents at least one ledge 125) extending from a non-planar exterior surface of the cuvette body (ledge 125 extends from the non-planar exterior surface of the body formed by angled surface forming the bottom leg of coupling element 119); and a probe (15) including a probe body (21) and a protrusion (73/79) that is removably coupled to the probe retention structure (Figs. 1, 3).  
explicitly the non-planar being a curved exterior surface of the cuvette body.
	However, and given the art cited in the prior office actions but not relied upon in the rejections, one with ordinary skill in the art would find it obvious to use the retention structure outside of the cuvette on the curved surface of the cylindrical structure of the input or output tubing (see Kimball’s Figs. 1, 3, Hacker’s Fig. 1 for ex. and as indicated in the Annotated Fig. 1 here enclosed of Mullin) with a mere design choice with expected results of retaining the two parts of system without overusing the space within the cuvette (See MPEP 2143 Sect. I. B-D). Moreover, Kerns teaches in the same field of endeavor a coupler to a multiple channel cuvette (Figs.1-2, 4-5 and Abstract) wherein the retention structures 74, 76 and 94, 96 are placed on curved surfaces of both parts of the apparatus (and Annotated Figs. 2 and Figs. 5 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Mullin according to Kerns’ suggestions so that the non-planar being a curved exterior surface of the cuvette body with the advantage of a better and efficient use of the space within the cuvette while maintaining the parts of the system efficiently connected.

As to amended claim 22, Mullin teaches a system (Figs. 1-4, Fig. 3, and Abstract) comprising: a cuvette (19) including a cuvette body (housing 85) forming a substantially planar exterior surface (Fig. 3 and Col. 5 ll. 36-41; flat outer face 95 on top part of the cuvette 19) and having a sensor window (97) defined within the substantially planar exterior surface (Figs. 1, 3, 4), the cuvette further including a probe retention structure (Fig. 3; 117/119 presents at least one ledge 125 and 
Mullin does not teach explicitly the probe retention structure extending from a curved exterior surface of the cuvette body.
	However, and given the art cited in the prior office actions but not relied upon in the rejections, one with ordinary skill in the art would find it obvious to use the retention structure outside of the cuvette on the curved surface of the cylindrical structure of the input or output tubing (see Kimball’s Figs. 1, 3, Hacker’s Fig. 1 for ex. and as indicated in the Annotated Fig. 1 here enclosed of Mullin) with a mere design choice with expected results of retaining the two parts of system without overusing the space within the cuvette (See MPEP 2143 Sect. I. B-D). Moreover, Kerns teaches in the same field of endeavor a coupler to a multiple channel cuvette (Figs.1-2, 4-5 and Abstract) wherein the retention structures 74, 76 and 94, 96 are placed on curved surfaces of both parts of the apparatus (and Annotated Figs. 2 and Figs. 5 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system of Mullin according to Kerns’ suggestions so that the probe retention structure extending from a curved exterior surface of the cuvette body, with the advantage of a better and efficient use of the space within the cuvette while maintaining the parts of the system efficiently connected.

As to claim 2, the combination of Mullin and Kerns teaches the system of claim 1.
Moreover, Mullin teaches wherein the protrusion is coupled to a spring-loaded assembly (81) at least partially positioned within the probe body (Fig. 3 shows how spring 81 is within the body formed by 21 and 75).  

As to claims 3 and 23, the combination of Mullin and Kerns teaches the systems of claims 1 and 22.
Moreover, Mullin teaches wherein the cuvette further includes a plurality of pins (top of elements 127 and 117) extending from the cuvette body parallel to the substantially planar exterior surface (the top surface of elements 117 and 127 are parallel to surface 95 of the cuvette body), the plurality of pins being mechanically coupled to the probe (Fig. 3).  

As to claims 4 and 24, the combination of Mullin and Kerns teaches the systems of claims 1 and 22.
Moreover, Mullin teaches wherein the probe further includes sensors positioned in alignment with the sensor window (sensors 29, 31, 33, 57/59; aligned vertically and horizontally with the window).  

As to claims 5 and 25, the combination of Mullin and Kerns teaches the systems of claims 1 and 22.
Moreover, Mullin teaches wherein the sensors include an optical sensor sensors (sensors 57/59).  

As to claim 6-7, 28, the combination of Mullin and Kerns teaches the systems of claims 1 and 22.
Moreover, Mullin teaches wherein the probe retention structure forms an indent with at least a portion of the protrusion extending therein; (claim 7) wherein the probe retention structure forms an aperture with at least a portion of the protrusion extending and therein; and (Claim 28) wherein the probe retention structure forms an indent with at least a portion of the protrusion extending therein (indents of 125 and aperture 121).  

As to claims 8 and 30, the combination of Mullin and Kerns teaches the systems of claims 1 and 22.
Moreover, Mullin teaches wherein the protrusion is integrally formed with the probe body (Figs. 1, 3-4; protrusion 73).  

As to claims 9-10 and 29, 31, the combination of Mullin and Kerns teaches the systems of claims 8 and 28.
Moreover, Mullin teaches, wherein the probe retention structure is flexible; (claims 10, 31) wherein the protrusion is deformable (parts 73 and 119 of the retention structure are flexible/deformable).  

As to claim 26, the combination of Mullin and Kerns teaches the systems of claims 1 and 22.
Moreover, Mullin teaches wherein the sensor window has a biocompatible film coating on a surface (Col. 5 ll. 42-52; the window is layered and composed to transmit red and infrared optical signals and to any wavelength being employed with blood testing, i.e. biocompatible) facing a central bore formed by the cuvette body (large opening of the cuvette facing the probe). 

7- Claim 27 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Mullin and Kerns  in view of Bock et al. (PGPUB No. 2007/0230859), hereinafter Bock.

As to claim 27, the combination of Mullin and Kerns teaches the system of claim 22.
The combination does not teach wherein the sensor window includes a fluorescent coating, although it appears to be an obvious variant of the IR/VIS measurement, especially for biological and biomedical purposes.
Morever, and to enforce the rejection, Bock teaches, in a similar field of endeavor, an optical probe (Figs. 1-19 and Abstract) where a fluorescent quenching film is used (¶ 46-47) for detection enhancement purposes.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached cited references form)

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mohamed K AMARA/
Primary Examiner, Art Unit 2886